Citation Nr: 1421121	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in December 2013 for further development.  


FINDINGS OF FACT

Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise causally related to such service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the Veteran was notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in February 2010, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the Veteran of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records (STRs) and VA treatment records are associated with the claims file.  He was afforded a VA audiological examination in October 2010.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim for entitlement to service connection for tinnitus, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

Analysis

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran reported experiencing tinnitus during an October 2010 audiological examination.  The Veteran is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the remaining question is whether the current tinnitus is related to the Veteran's service.  

The Veteran contends that his exposure to acoustic trauma during active service caused tinnitus.  The Veteran's service records indicate he worked as a metal repairman; as such, his statements regarding acoustic trauma in service are accepted.  The Veteran does not allege, and his records do not indicate, that he served in combat. 

His STRs do not indicate he complained of tinnitus in service.  

A March 1968 separation examination report indicates the Veteran's ears were clinically evaluated as normal.  In his accompanying report of medical history, the Veteran checked the appropriate box to indicate that he had not experienced ear trouble.    

He reported experiencing tinnitus since service in his February 2010 claim.  

During the October 2010 examination, the Veteran reported experiencing tinnitus since he experienced acoustic trauma in service.  The examiner considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and opined that it was not at least likely as not that the Veteran's tinnitus was caused by or as a result of in-service noise exposure.  She reasoned that were no complaints of tinnitus in the Veteran's service records and that he denied ear trouble upon separation.  

The Veteran reiterated his assertion that he had experienced tinnitus since service in his February 2012 substantive appeal.

A February 2012 nursing note indicates that ringing in his ears was still occurring.  A May 2013 VA primary care note shows he complained of ringing in his ears that had lasted two years. 

 It is significant that the Veteran denied ear trouble at the time of his March 1968 separation examination.  It is also significant that he apparently did not report tinnitus for many years after service.  Against this factual background, the Board finds that the VA medical examiner's medical opinion is the most probative evidence in this case.  The examiner considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and provided reasoning for her opinions. The examiner concluded that it is less likely than not that the Veteran's tinnitus was caused by or as a result of in-service noise exposure.  As the examiner noted, the Veteran did not complain of tinnitus at discharge.  

The Veteran is competent to make lay statements describing features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 298 (1995).  However, the Board finds his assertion that he has experienced tinnitus since service is not credible when viewed against the overall evidence.  The Veteran's current assertions of tinnitus during and since service are inconsistent with his actions.  Service treatment records do not show that the Veteran reported tinnitus although he did report other medical problems.  He expressly denied ear trouble at the time of discharge examination.  Additionally, he did not include tinnitus on a claim of service connection he filed just after discharge from service, nor did he include tinnitus on subsequent compensation claims.  The earliest the Veteran reported experiencing tinnitus was in his February 2010 claim.  Prior to then, the Veteran's had submitted service connection claims.  It is reasonable to assume that he would have included tinnitus on the prior claims if he in fact believed that he had tinnitus which began during service.  In sum, the Board finds the Veteran's assertions of a continuing tinnitus since service not credible.   There is otherwise no medical opinion attributing the Veteran's tinnitus to service, nor is there any other evidence supporting the Veteran's contentions.  

The Board finds that the preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for tinnitus.  As a preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for tinnitus, this claim is denied.


ORDER

Entitlement to service connection for tinnitus is not warranted.  The appeal is denied.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


